Citation Nr: 1307534
Decision Date: 03/05/13	Archive Date: 04/10/13

DOCKET NO. 06-21 784	)        DATE   MAR 05 2013

On appeal from the Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE 

Entitlement to service connection for a psychiatric disorder.

REPRESENTATION 

Appellant represented by:   Disabled American Veterans

ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from April 1991 to April 1995. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.

REMAND

A November 2011 medical records references outstanding VA medical records. These records must be requested. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

An April 2005 treatment record indicates that the Veteran applied for Social Security Administration (SSA) disability benefits, and also suggests that there are outstanding SSA records. While the record does not indicate that there are outstanding, relevant SSA records, the Board cannot assume that these records would not be relevant without obtaining them. Accordingly, an attempt must be made to obtain the SSA records. See 38 C.F.R. § 3.159(c)(2) (2012).

Accordingly, the case is remanded for the following action:

1.   The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim. Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. Regardless of her response, the RO must obtain copies of all pertinent VA

-2-

medical records, inpatient and outpatient, that are not already in the record, to include any dating prior to September 18, 2000; from October 16, 2000, to June 19, 2001; and from August 31, 2004, forward. The RO must attempt to obtain copies of all medical and other records considered by SSA as part of any claim for benefits submitted by the Veteran. Copies of all related SSA records must also be obtained and associated with the evidence of record. All attempts to secure this evidence must be documented in the claims file by the RO. If, after making reasonable efforts to obtain the named records, the RO is unable to secure such records, the RO must notify the Veteran and her representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence. The Veteran and her representative must then be given an opportunity to respond.

2. After completing the above actions, and any other development as may be indicated by a response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated. If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto. The appeal must then be returned to the Board for appellate review.

-3-

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

JOY A. MCDONALD 

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

-4-




